ZACHARY FLESSNER                               : NO. 2:20-CV-00874-JDC-KK (LEAD)
                                                 NO. 2:19-CV-01478-JDC-KK (MEMBER)

VERSUS                                         : JUDGE JAMES D. CAIN, JR.

PROGRESSIVE SOUTHEASTERN                       : MAGISTRATE JUDGE KATHLEEN KAY
INSURANCE CO., ET AL


   *               *              *               *               *               *               *

              MOTION TO VACATE ORDER CONSOLIDATING ACTIONS
                   OR ALTERNATIVELY MOTION TO SEVER

       NOW INTO COURT, through undersigned counsel comes plaintiff, LAUREN

BERTRAM, INDIVIDUALLY AND ON BEHALF OF HER MINOR CHILD, CRISTOPHER

BERTRAM, AND ON BEHALF OF JULIAN BERTRAM, AND ALEXANDER BERTRAM

[hereinafter “the Bertrams”], who moves this Honorable Court to vacate is previous order

consolidating the two actions identified herein, or in the alternative, moves to sever the two actions,

for the following reasons and for the reasons stated in the accompanying memorandum in support:

                                                  1.

       The Bertrams filed their petition in state court against Progressive Southeastern Insurance

Company, Empire National, Inc., and Justin Anthony Chong, on October 7, 2019 for damages

arising out of a trucking crash on July 16, 2019, which resulted in death of their husband and father,

Stephen Duane Bertram. The action was removed to this Court on December 16, 2019. [Doc 5;

2:19-cv-01478].

                                                  2.

       On July 10, 2020, Zachary Flessner filed his suit for a separate crash against the same

defendants which occurred just prior to the crash with Mr. Bertram, in this Court. [Doc 1; 2:20-
cv-00874]. Mr. Flessner filed a Joint Motion to Consolidate these two actions on November 30,

2020. [Doc 7; 2:20-cv-00874].

                                                 3.

       Prior to this filing, the Bertram’s counsel expressly informed defendant Progressive and

Empire’s counsel that the Bertrams opposed consolidation. Defendants’ counsel indicated that he

would note the Bertram’s objection in the Joint Motion to Consolidate. Despite counsel’s

assurances, and contrary to L.R. 7.4.1, the Bertram’s objection was not included in the Motion. No

certificate was attached to the Motion also in violation of L.R. 7.4.1. The Joint Motion only

provides that the “Defendants” consented to the consolidation of the actions.


                                                 4.

       Consolidation was ordered on December 2, 2020 without consideration of the Bertram’s

opposition to consolidation [Doc 8; 2:20-cv-00874].

                                                 5.

       On those grounds, the Bertrams now move to vacate the Court’s order consolidating these

actions [Doc 8; 2:20-cv-00874] or in the alternative, move to sever the recently consolidated cases,

2:20-cv-00874 and 2:19-cv-01478.



       WHEREFORE, Plaintiff, LAUREN BERTRAM, INDIVIDUALLY AND ON BEHALF

OF HER MINOR CHILD, CRISTOPHER BERTRAM, AND ON BEHALF OF JULIAN

BERTRAM, AND ALEXANDER BERTRAM, requests that this Court enter an order vacating its

previous order consolidating the above actions, or in the alternative, requests that this court sever

the above consolidated actions.
BY THEIR ATTORNEYS:

 /s/ JERE JAY BICE
JERE JAY BICE (Bar Roll No. 18793)
J. ROCK PALERMO III (Bar Roll No. 21793)
MICHAEL G. HODGKINS (Bar Roll No. 20862)
PEYTON F. PAWLICKI (Bar Roll No. #37826)
Veron, Bice, Palermo & Wilson, LLC
721 Kirby Street
P.O. Box 2125
Lake Charles, LA 70602
Telephone: (337) 310-1600
Fax: (337) 310-1601
